              Case 1:19-cv-08359-VEC Document 37 Filed 12/27/19 Page 1 of 1
Russel F. Sauer                                                       355 South Grand Avenue, Suite 100
Direct Dial: +1.213.891.8244                                          Los Angeles, California 90071-1560
russell.sauer@lw.com                                                  Tel: +1.213.485.1234 Fax: +1.213.891.8763
                                                                      www.lw.com

                                                                      FIRM / AFFILIATE OFFICES
                                                                      Beijing         Moscow
                                                                      Boston          Munich
                                                                      Brussels        New York
                                                                      Century City    Orange County
                                                                      Chicago         Paris
December 27, 2019                                                     Dubai           Riyadh
                                                                      Düsseldorf      San Diego
                                                                      Frankfurt       San Francisco
                                                                      Hamburg         Seoul
VIA ECF                                                               Hong Kong       Shanghai
                                                                      Houston         Silicon Valley
                                                                      London          Singapore
                                                                      Los Angeles     Tokyo
The Honorable Valerie E. Caprioni                                     Madrid          Washington, D.C.
United States District Judge                                          Milan
Southern District of New York
40 Foley Square, Room 240
New York, NY 10007


           Re:         Relevent Sports, LLC v. United States Soccer Federation, Inc., Case No. 1:19-cv-
                       08359 (VEC)—Withdrawal of Russell F. Sauer


Dear Judge Brodie:

       I respectfully request permission to withdraw as counsel for Defendant United States
Soccer Federation, Inc. (“U.S. Soccer”) in the above-referenced case. I represent U.S. Soccer in
this matter with Christopher S. Yates and Lawrence E. Buterman, my colleagues at Latham &
Watkins LLP. As of December 31, 2019, I will be retiring from Latham & Watkins LLP.

       Latham & Watkins LLP will continue to represent U.S. Soccer in this case. Thus, my
withdrawal will have no material effect on the schedule in this matter, and it will not cause
prejudice to any party. In light of the foregoing, I respectfully request that the Court relieve the
undersigned as counsel for U.S. Soccer and that the Court’s docket be amended to reflect my
withdrawal as counsel.



                                                                   Respectfully submitted,

                                                                   /s/ Russell F. Sauer
                                                                   Russell F. Sauer
                                                                   of LATHAM & WATKINS LLP


cc: All Counsel of Record (via CM/ECF)
